Citation Nr: 0310462	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to nonservice-connected 
pension death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving widow of the veteran, who 
served in beleaguered status from December 1941 to April 
1942.  The veteran was missing from April 10, 1942 to May 
2,1942.  From May 1942 to May 1945 the veteran was in no 
casualty status.  The veteran served in the Regular 
Philippine Army from May 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 denial of a request 
to reopen her claim by the Department of Veterans Affairs 
(VA) regional office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

The evidence submitted since the November 1998 administrative 
decision pertinent to the claim for nonservice-connected 
pension death benefits does not bear directly and 
substantially on the specific matter under consideration 
because it is either cumulative or redundant, and it is not, 
by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

1.  The November 1998 administrative decision, which denied 
entitlement to nonservice-connected pension death benefits, 
is final.  38 U.S.C. § 4005 (c) (West 1976); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been submitted since 
the November 1998 administrative decision pertinent to the 
claim for nonservice-connected pension death benefits and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
September 2001 rating decision, the June and September 2002 
Supplemental Statement(s) of the Case (SSOC) provided to the 
appellant, specifically satisfy the requirement at   § 5103A 
of VCAA in that they clearly notify her of the evidence 
necessary to substantiate her claim.  The Board also notes 
that appellant has had the opportunity to submit evidence and 
argument in support of her appeal.  She was provided a 
personal hearing.  She has not indicated the existence of any 
outstanding Federal government record that could substantiate 
her claim.  Nor did she identify any other records that could 
substantiate her claim.  A review of the file demonstrates 
that the RO has secured a complete record.  By the June 2002 
Supplemental Statement of the Case, the RO advised the 
appellant that the findings of the service department 
verifying a person's service "are binding upon the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  The RO also advised the 
claimant that the VA would obtain relevant records adequately 
identified and authorized by her, including records of 
Federal departments or agencies.  In this regard, the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided has 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the RO has secured a complete record and has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).
As service department records indicate no legal entitlement 
to the benefits sought by the appellant and there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Historically, the RO rendered an administrative decision in 
November 1998 that determined that the veteran had served in 
prisoner of war status for a total of 22 days from April 10, 
1942 to May 2, 1942.  Having served for only 22 days, the 
veteran spouse, the current appellant, was found not to be 
eligible for benefits under the provisions of Public Law 97-
37 and Public Law 100-322.  The appellant did not appeal the 
decision.

At the time of the November 1998 administrative decision, the 
evidence included service medical records, service personnel 
records, affidavits from fellow soldiers, a letter from the 
veteran, the veteran's death certificate, letters and a 
certification from the Philippine National Red Cross, 
Prisoner of War Questionnaire, PA AGO forms, and a response 
from U.S. Army Adjutant General to a request for information.

The U.S. Army Adjutant General indicated in March 1954 that 
the veteran was with his unit awaiting surrender on April 9, 
1942, and from April 10 to May 2, 1942, the veteran was in 
missing status.  The Adjutant General further explained that 
while missing, the veteran had escaped from the death march 
and returned home.  Affidavits of two purported veterans, 
signed in January and February 1962, certified that they had 
personal knowledge that the veteran was a prisoner of war.  
Correspondence and certification from the Philippine National 
Red Cross, dated in June 1961, January 1962, and August 1997 
respectively, reflects that the veteran is included among its 
records as a recognized prisoner of war during World War II.  
The Philippine Department of National Defense in August 1992 
certified that the veteran was a prisoner of war from April 
10 to May 18, 1945.  The veteran provided the same dates on a 
Prisoner of War Medal Application/Information (DD Form 2510-
1) in June 1995.  The appellant on an August 1997 POW 
Questionnaire alleged that the veteran was in POW status from 
April 9-May 19, 1942.  An undated clipping from an unnamed 
newspaper displays a photograph of the veteran receiving a 
Prisoner of War Medal from the U.S. Ambassador to the 
Republic of the Philippines.

Since the November 1998 rating decision, the appellant has 
submitted the following additional evidence in connection 
with her request to reopen her claim for nonservice-connected 
pension death benefits: a letter from the Barangay Chairman, 
Barangay 180, Zone 16; Certification from the OIC, Archives 
Division; V.M.M.C. inpatient records from October 1958; 
copies of various prescription slips dated between 1979 and 
1996; the veteran's certificate of death, and a special power 
of attorney by the appellant to her son for transactions 
involving certain checks and making certain withdrawals.  The 
appellant also provided testimony at a local hearing in June 
2002.  Her testimony indicates as follows:  Her claim was 
denied because of no legal entitlement and she knows her 
claim will be denied.  She did not need her representative to 
be present; she just wanted to pursue her appeal.  
(Transcript at p. 2).


II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces except benefits under­­

(1) contracts of National Service Life 
Insurance entered into before February 
18, 1946;

(2) chapter 10 of title 37; and

(3) chapters 11, 13 (except section 412 
(a)), and 23 of title 38.

38 U.S.C.A. § 107 (a) (West 2002).

The evidence presented by the appellant since the November 
1998 administrative decision is either cumulative or 
redundant or does not bear directly and substantially on the 
matter of entitlement to nonservice-connected pension death 
benefits.  The letter from the Barangay Chairman certifies 
that the appellant is known to her personally to be a 
personal of good moral character and personal integrity.  For 
the limited purpose of determining whether new and material 
evidence has been submitted in the instant case, the Board 
will assume that the evidence submitted by and on behalf of 
the claimant must be presumed to be credible.  Justus v. 
Principi, 3 Vet. App. 510 (1993); King v. Brown, 5 Vet. App. 
19 (1993).  Thus, for the purpose of determining whether new 
and material evidence has been presented, a certification of 
the appellant's character and honesty is not relevant because 
the evidence she submits is presumed to be credible unless 
inherently incredible or when the facts asserted are beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  The certification also 
asserts that the appellant is the veteran's surviving spouse.  
The certification in this regard is cumulative, as documents 
certifying the marriage have previously been submitted and 
the RO previously issued an administrative decision in 
January 1999 finding that the veteran's marriage to the 
appellant was valid.

The inpatient records indicate that the veteran had been 
hospitalized in 1958 for treatment of a disorder, which was 
determined to be nonservice-connected by rating decision in 
February 1959.  These records have no apparent bearing on the 
determination of the appellant's eligibility for nonservice-
connected pension death benefits, nor do the various 
prescription slips submitted.  The veteran's certificate of 
death has previously been submitted and is therefore, 
redundant.  The special power of attorney has no relevance to 
the issue of entitlement to nonservice-connected benefits, as 
it shows only that the appellant's son has the power to 
perform specified financial and banking transactions on her 
behalf.  Finally, the veteran provided no evidence of 
entitlement at her personal hearing, but indicated that she 
requested the hearing as a matter of course.

As the evidence presented in support of the appellant's 
request to reopen her claim of entitlement to nonservice-
connected pension death benefits does not bear directly and 
significantly on the specific matter at hand, it is not so 
significant that it must be considered to fairly adjudicate 
the merits of the claim.  Accordingly, the Board finds that 
reopening the appellant's claim for entitlement to 
nonservice-connected pension death benefits is not warranted.

In reaching this determination the Board has considered the 
benefit of the doubt doctrine, however, this doctrine may 
only be applied where the evidence for and against the claim 
is in approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the doubt 
doctrine does not assist the appellant in such circumstances.  
38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence not having been received to reopen 
the appellant's claim for entitlement to nonservice-connected 
pension death benefits, the claim remains denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

